COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00287-CR


Donte Wordlaw                            §   From the 396th District Court

                                         §   of Tarrant County (1282730W)

v.                                       §   February 5, 2015

                                         §   Opinion by Justice Gabriel

The State of Texas                       §   (nfp)

                                  JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment and the attached

order to withdraw funds in the burglary are modified to delete $4,490 in

restitution.   It is ordered that the judgment of the trial court is affirmed as

modified.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Lee Gabriel
                                        Justice Lee Gabriel